Exhibit 10.3

 

LOGO [g519918ex10_3pg1a.jpg]

 

   Commerzbank AG. Breite Str. 25, 40213 Düsseldorf    Mittelstand    Christian
Herget UTi Deutschland GmbH    Postanschrift: Jacqueline Olivier    Breite Str.
25, 40213 Düsseldorf Rather Straße 78-80    Telefon    +49 211 827-2528 40476
Düsseldorf    Fax    +49 69 136-51902    christian.herget@commerzbank.com   
Unser Zeichen: Christian Herget

5. Juni 2013

Amendment Request

Your letter dated May 20, 2013, your ref: Thomas Irving

Dear Ms. Olivier,

Your parent company, Uti Worldwide Inc., Long Beach/USA, has informed us that
you will prospectively not be in a position to comply with the debt service
ratio of at least 2.5x in the first and second quarter of the business year
2014, as prescribed by clause 5.1 of the Facility Agreement dated January 25/28,
2013.

Effective as of April 30, 2013, we hereby agree that for the purposes of the
definition of Debt Service Ratio only, there shall be excluded from the
calculation thereof to the extent otherwise included therein, (i) up to U.S.
$2,100,000 paid by UTi Worldwide Inc. in January, 2013 to satisfy the
requirement to pay a make-whole amount in connection with the prepayment of the
8.06% Senior Unsecured Guaranteed Notes due August 9, 2014 issued by UTi
Worldwide Inc. on July 9, 2009 and (ii) solely for the fiscal quarters ended
April 30, 2013 and July 31, 2013, up to U.S. $5,000,000 in interest and up to
U.S. $1,500,000 in scheduled principal payments under a capital lease related to
that certain warehouse facility in South Africa constructed for UTi Worldwide
Inc. to support UTi Worldwide Inc.’s pharmaceutical business in the region.

This amendment is subject to the condition precedent that (i) an amendment in
substantially the form provided herein will also be declared by the holders of
the U.S.$ 150,000,000 4.10% Senior Unsecured Guaranteed Notes, Series A, due
February 1, 2022 and the U.S.$ 50,000,000 3.50% Senior Unsecured Guaranteed
Notes, Series B, due February 1, 2020 under the Note Purchase Agreement dated
January 25, 2013 as the same is amended on or about the date hereof by First
Amendment Agreement, a draft of which has been received by us, and (ii) that
said First Amendment Agreement has become effective.

 

Yours sincerely   LOGO [g519918ex10_3pg1c.jpg]

 

Commerzbank AG

  LOGO [g519918ex10_3pg1b.jpg]   Thomas Groth   Christian Herget

 

Vorsitzender des Aufsichtsrats: Klaus-Peter Müller    Commerzbank
Aktiengesellschaft, Frankfurt am Main Vorstand: Martin Blessing (Vorsitzender),
Frank Annuscheit, Markus Beumer,    Handelsregister: Amtsgericht Frankfurt am
Main, HRB 32000 Stephan Engels, Jochen Klösges, Michael Reuther, Stefan
Schmittmann,    USt-ldNr.: DE 114 103 514 Ulrich Sieber, Martin Zielke   